REILLY, RJ.
¶ 17. (dissenting). Glenn Zamzow was stopped by Officer Craig Birkholz without a warrant. At the stop, Officer Birkholz told Zamzow, "The reason I stopped you is you were crossing the center line there coming at me and then again when I turned around and got behind you." Sadly, Birkholz died soon after making this statement, and Zamzow was unable to question Birkholz or test his perceptions from that night in court. The court determined that the video of the stop was inconclusive as to whether Zamzow had crossed the center line, but nevertheless allowed the admission of this unsworn, untested, and unchallenged accusation and accepted its proposition that Birkholz had seen Zamzow cross the center line prior to the stop. The statement was undeniably testimonial as it described a past event with the purpose of establishing or proving that event in a later criminal prosecution, see Davis v. Washington, 547 U.S. 813, 822 (2006), and was made by an officer who intended to bear testimony in that prosecution, see State v. Jensen, 2007 WI 26, ¶ 24, 299 Wis. 2d 267, 727 N.W.2d 518. *576But for this unsworn, untested, and unchallenged accusation, the government could not have continued its prosecution of Zamzow.
¶ 18. The issue in this appeal is not the honesty or observational skills of Officer Birkholz. The issue is the constitutional right to confront one's accuser in a criminal proceeding. As the United States Supreme Court declared of the right provided to criminal defendants by the Confrontation Clause,
[I]t is a procedural rather than a substantive guarantee. It commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination. The Clause thus reflects a judgment, not only about the desirability of reliable evidence (a point on which there could be little dissent), but about how reliability can best be determined.
Crawford v. Washington, 541 U.S. 36, 61 (2004). Because the majority's decision undermines this procedural guarantee and paves the way for a dramatic shift in the prosecution of criminal defendants in Wisconsin, I respectfully dissent.
¶ 19. The Bill of Rights places limits on the power of our government to prosecute crimes. One limit is that the government may not subject its citizens to unreasonable searches or seizures, U.S. Const, amend. IV, and another is that the government must permit the accused in a criminal prosecution an opportunity to confront his or her accusers, U.S. Const, amend. VI. It is the government's burden to prove that a stop and/or search is constitutional. State v. Blatterman, 2015 WI 46, ¶ 17, 362 Wis. 2d 138, 864 N.W.2d 26. The test for determining whether a warrantless search or seizure is reasonable is commonly performed at a pretrial suppression hearing — a *577critical, possibly decisive, step in the prosecution of a criminal case. See Gannett Co. v. DePasquale, 443 U.S. 368, 434 (1979) (Blackmun, J., concurring in part, dissenting in part). Indeed, "[t]he suppression hearing often is the only judicial proceeding of substantial importance that takes place during a criminal prosecution." Id.
¶ 20. Relying upon State v. Frambs, 157 Wis. 2d 700, 460 N.W.2d 811 (Ct. App. 1990), the majority concludes that neither the rules of evidence nor the Confrontation Clause apply at suppression hearings. Majority, ¶¶ 9 — 11. This determination rests upon a shaky foundation. Frambs relies upon Ohio v. Roberts, 448 U.S. 56 (1980), to state that the Confrontation Clause is inapplicable in pretrial proceedings. See Frambs, 157 Wis. 2d at 704-05. Roberts has since been overruled by Crawford, 541 U.S. 36. Furthermore, Roberts never declared that the right to confront one's accusers did not pertain to pretrial hearings as that was not a question presented to the Roberts Court. Yet, because Roberts used the word "trial" when describing the confrontation right, and the Frambs court relied upon this word choice, the majority decides that it may ignore the actual words used by the framers and limit the scope of the Confrontation Clause.
¶ 21. What the Confrontation Clause actually provides is "[i]n all criminal prosecutions, the accused shall enjoy the right... to be confronted with the witnesses against him." U.S. Const, amend. VI (emphasis added). The majority errs by defining "prosecutions" so as to exclude all pretrial proceedings. If neither the Confrontation Clause nor the rules of evidence apply at pretrial hearings, what rules do apply? The pure whims of the judicial officer presiding over the case? As Justice Antonin Scalia wrote, "Dis*578pensing with confrontation because testimony is obviously reliable is akin to dispensing with jury trial because a defendant is obviously guilty. This is not what the Sixth Amendment prescribes." Crawford, 541 U.S. at 62. Yet, this is exactly what the majority condones in its decision today.
¶ 22. The effect of the majority's decision is that evidentiary hearings are no longer necessary to the determination of whether a warrantless search and/or seizure was constitutional. Suppression hearings may be reduced to a paper review in which trial courts read police reports and review evidence such as dash cam videos to determine whether a warrantless search or seizure was nevertheless lawful. The majority mistakes us for a civil law country rather than recognizing our common law foundation. See id. at 43 ("The common-law tradition is one of live testimony in court subject to adversarial testing, while the civil law condones examination in private by judicial officers.").
f 23. The majority provides no guidance in how it expects courts to protect the Fourth Amendment rights of a criminal defendant such as Zamzow absent the Sixth Amendment's "crucible of cross-examination" in evaluating the government's accusations. By relying on Frambs, the majority disregards the Crawford Court's lament over the legacy of Roberts as one of "fail[ure] to provide meaningful protection from even core confrontation violations." Crawford, 541 U.S. at 62-63. As I fear this case continues that unfortunate legacy, I dissent.